Citation Nr: 0920971	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-17 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1944 to January 
1946.  He died in May 2007, and the appellant is his 
surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has claimed entitlement to service connection 
for the cause of the Veteran's death.  She essentially 
contends that the Veteran suffered shrapnel wounds to his 
lower extremities during service and that the residuals of 
these injuries led to his death.

The evidence of record includes etiology opinions from Dr. 
P.A., who was the Veteran's private physician.  In an April 
2006 letter, Dr. PA noted that he saw the Veteran for 
contraction in both lower extremities in the early 1980s and 
that he had picked shrapnel from the Veteran's leg wounds in 
the past.  In a June 2007 letter, Dr. PA stated that the 
Veteran's in-service shrapnel wounds caused him to develop 
osteomyelitis and that he later developed a gastrointestinal 
bleed and chronic obstructive pulmonary disease (COPD), both 
of which he stated were related to the Veteran's service.  
The Veteran's death certificate lists organic brain disease, 
gastroenterologic bleed, and COPD as the immediate causes of 
his death.

The record reflects that the appellant submitted a VA form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA), in June 2007, 
authorizing VA to obtain records from Dr. PA.  There is no 
indication that these records were ever requested.  In her 
October 2007 notice of disagreement, the appellant asserted 
that she had submitted medical records and reports from 
Dr. PA.  However, other than the etiology opinions and a 
November 1993 Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance, no evidence from Dr. PA 
is of record.

With respect to private treatment records, the Veterans 
Claims Assistance Act of 2000 (VCAA) requires VA to make 
reasonable efforts to obtain relevant records that the 
appellant has identified and authorized VA to obtain.  Such 
reasonable efforts will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  See 38 U.S.C.A. §§ 5103, 
5103A, (West 2002 & Supp. 2008); see also 38 C.F.R. § 3.159 
(2008).  In the case at hand, the claims file contains no 
evidence suggesting that these records were ever requested.  
Therefore, this claim must be remanded in order to fulfill 
the duty to assist the appellant in obtaining these 
potentially pertinent records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant should be asked to sign 
and return a new release form authorizing 
VA to obtain records of the Veteran's 
treatment with Dr. PA.  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the AMC should inform the appellant 
of the records that could not be obtained, 
including what efforts were made to obtain 
them.

2.  Then, following any additional 
appropriate development, readjudicate the 
claim of entitlement to service connection 
for the cause of the Veteran's death.  If 
this claim is denied, the appellant and 
her representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



